Citation Nr: 1011846	
Decision Date: 03/30/10    Archive Date: 04/07/10

DOCKET NO.  02-05 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a low back 
disability as secondary to service-connected compression 
fractures of T4, T5, and T6.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU) prior to May 7, 2002.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse




ATTORNEY FOR THE BOARD

S. Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1958 to May 1962 
and from May 1963 to October 1969.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from February 1999 and July 1999 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma.  The February 1999 rating 
decision denied service connection for a low back injury, and 
the July 1999 rating decision denied entitlement to a TDIU.  
In a July 2002 rating decision a TDIU was granted; however, 
the effective date of this grant was determined to be May 7, 
2002.  Thus, the matter of the Veteran's entitlement to a 
TDIU prior to May 2002 remains in appellate status.

In June 2003, the Veteran testified at a Travel Board 
hearing.  The case was then remanded in December 2004.

In January 2007, the Veteran was sent a letter inquiring 
whether he wanted another hearing before a Veterans Law Judge 
(VLJ), as the VLJ who held the previous Travel Board hearing 
had left employment with the Board.  The Veteran did not 
respond.  Therefore, per the notification letter, the Board 
proceeded without an additional hearing.  The case was 
remanded again in June 2007.

In July 2008, the Board issued a decision denying service 
connection for a low back disability on a direct basis only.  
The issues of service connection for a low back disability as 
secondary to service-connected compression fractures of T4, 
T5, and T6, and entitlement to an effective date earlier than 
May 7, 2002, for TDIU were remanded for additional 
development.  That development has been completed, and the 
case is once again before the Board for appellate review.

The issue of entitlement to a TDIU prior to May 7, 2002, is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.


FINDING OF FACT

The Veteran does not have a low back disability etiologically 
related to service or a service-connected disability.


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by 
active service, is not proximately due to, the result of, or 
aggravated by a service-connected disease or injury, and 
arthritis may not be presumed to have been incurred or 
aggravated in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2009).  Such notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if there is a favorable 
disposition of the claim.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.326 (2009); see 
also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  The Board notes that effective May 30, 2008, 
VA amended its regulations governing VA's duty to provide 
notice to a claimant regarding the information necessary to 
substantiate a claim.  The new version of 38 C.F.R. 
§ 3.159(b)(1), removes the portion of the regulation which 
states that VA will request that the claimant provide any 
evidence in his possession that pertains to the claim.  See 
73 Fed. Reg. 23353-54 (April 30, 2008).

Subsequent to initial adjudication of the Veteran's claims, 
letters dated March 2005 and August 2007 were sent to the 
Veteran in accordance with VCAA.  38 U.S.C.A. § 5103 (West 
2002); 38 C.F.R. § 3.159(b)(1) (2009); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was 
notified of the evidence that was needed to substantiate his 
claims; what information and evidence that VA will seek to 
provide and what information and evidence the Veteran was 
expected to provide, and that VA would assist him in 
obtaining evidence, but that it was his responsibility to 
provide VA with any evidence pertaining to his claims.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  The Veteran was also notified of the 
criteria for establishing an effective date and disability 
rating.  See Dingess.

Here, the duty to notify was not satisfied prior to the 
initial decision on the Veteran's claims by the RO.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as a statement of the case (SOC) or 
supplemental statement of the case (SSOC), is sufficient to 
cure a timing defect).

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision by way of the August 
2007 letter.  Although the notice letter was not sent before 
the initial RO decision in this matter, the Board finds that 
this error was not prejudicial to the Veteran because the 
actions taken by VA after providing the notice have 
essentially cured the error in the timing of notice.  Not 
only has the Veteran been afforded a meaningful opportunity 
to participate effectively in the processing of his claim and 
given ample time to respond, but the claim was then 
readjudicated by way of an SSOC in March 2008, and again in 
September 2008, after the notice was provided.

Pursuant to the Board's July 2008 remand of this matter, the 
Appeals Management Center (AMC) was to ensure compliance with 
all notice and assistance requirements as to secondary 
service connection for a low back disability.  Review of the 
claims file indicates that the Veteran was not notified of 
the criteria for establishing service connection on a 
secondary basis.  However, to the extent that VA erred in not 
providing to the Veteran full notice compliant with 38 
U.S.C.A. § 5103(a) (including the specific secondary service 
connection criteria pertaining to his low back claim), the 
Board finds that the presumption of prejudice flowing from 
any such error has been rebutted.  Significantly, in hearing 
testimony received during the current appeal, the Veteran had 
expressed his belief that he has a low back disability as a 
result of his service-connected compression fractures at T4, 
T5, and T6.  For these reasons, it is not prejudicial to the 
Veteran for the Board to proceed to finally decide this 
appeal as the timing error did not affect the essential 
fairness of the adjudication.  See Shinseki v. 
Sanders/Simmons, 129 S.Ct. 1696 (2009); Fenstermacher v. 
Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o 
error can be predicated on insufficiency of notice since its 
purpose had been served.").  In order for the United States 
Court of Appeals for Veterans Claims (Court) to be persuaded 
that no prejudice resulted from a notice error, "the record 
must demonstrate that, despite the error, the adjudication 
was nevertheless essentially fair."  Dunlap v. Nicholson, 21 
Vet. App. 112, 118 (2007).

As the record shows that the Veteran has actively 
participated in presenting arguments in support of the 
secondary service connection aspect of his claim, and has in 
fact expressed his understanding of the information and 
evidence necessary to substantiate the secondary service 
connection aspect of this issue, the Board concludes that any 
38 U.S.C.A. § 5103(a) notice error in this case did not 
preclude him from effectively participating in the processing 
of his claim.  Thus, the Board finds such error in 
notification to be harmless.

The Veteran's service treatment records, private treatment 
records, Social Security Administration (SSA) records, VA 
treatment records, VA authorized examination reports, lay 
statements, and hearing transcripts have been associated with 
the claims file.

VA examinations were conducted with respect to the issues on 
appeal in March 2004.  38 C.F.R. § 3.159(c)(4).  To that end, 
when VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
The Board finds that the VA examinations in this case are 
adequate, as they are predicated on a review of the Veteran's 
claims file.  They consider all of the pertinent evidence of 
record, and render diagnoses with respect to the claimed 
conditions.  To the extent possible, they provide opinions as 
to the etiology of the Veteran's claimed disability.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect 
to the issue on appeal has been met.  38 C.F.R. § 3.159(c) 
(4).

B.  Law and Analysis

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2009).  Service connection may be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2009).  In addition, certain chronic diseases, including 
arthritis, may be presumed to have been incurred or 
aggravated during service if they become disabling to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.307, 3.309 (2009).

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995).

As noted above, the Veteran was denied service connection for 
his low back disability on a direct basis in July 2008.  
Therefore, evidence relating to that issue will not be 
addressed.  The issue presently before the Board is whether 
service connection is warranted on a secondary basis.

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service-
connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence of 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991). 
 
The provisions of 38 C.F.R. § 3.310 were amended, effective 
from October 10, 2006; however, the new provisions require 
that service connection not be awarded on an aggravation 
basis without establishing a pre-aggravation baseline level 
of disability and comparing it to current level of 
disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although 
the stated intent of the change was merely to implement the 
requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the 
new provisions amount to substantive changes to the manner in 
which 38 C.F.R. § 3.310 has been applied by VA in Allen-type 
cases since 1995.  Consequently, the Board will apply the 
older version of 38 C.F.R. § 3.310, which is more favorable 
to the claimant because it does not require the establishment 
of a baseline before an award of service connection may be 
made.

Thus, in order to establish service connection for a claimed 
secondary disorder, there must be medical evidence of a 
current disability; evidence of a service-connected 
disability; and medical evidence of a nexus between the 
service-connected disability and the current disability.  See 
Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. 
Brown, 7 Vet. App. 513, 516-7 (1995).

The Veteran is presently service connected for compression 
fractures at T4, T5, and T6, evaluated as 20 percent 
disabling.  Treatment records also reflect various diagnoses 
associated with the lumbar spine, including lumbosacral 
strain, arthritis, herniated discs at L1 and L4, and a 
compression fracture at L1.  Therefore, the primary question 
is whether there is a nexus between the lumbar spine and the 
service-connected thoracic spine conditions.

In April 2003, a VA examiner examined the Veteran.  The 
diagnosis was chronic lumbosacral strain.  In an addendum, 
this examiner indicated that he had reviewed the claims file.  
He noted that the Veteran had sustained an injury to the 
dorsal spine during service and reported that he also had 
pain in the intrascapular area.  X-rays revealed an anterior 
compression fracture of the L1 body.  Old x-rays revealed 
diffuse osteopenia which could have led to this fracture.  It 
was his opinion that there was not enough evidence to link 
the Veteran's current low back problems to the dorsal spine 
disability.

The Board referred this case for an Independent Medical 
Expert (IME) opinion, which was received in June 2004.  The 
physician reviewed the entire record.  The records showed 
that the Veteran fell in 1966 which serving on a Navy ship.  
He had purported compression fractures in his thoracic spine 
for which he was granted service connection.  He contended 
that he had had low back pain since the 1966 fall which had 
worsened over the years.  The IME opined that as a matter of 
judgment, based on the record, that the current low back 
disorder was not likely a result of the service injury.  
Also, his low back disorder was not proximately due to or the 
result of his dorsal spine injury.  The IME physician is the 
Chairman of the Department of Orthopedics and Rehabilitation 
of a College of Medicine.

In September 2007, the examiner who conducted the April 2003 
VA examination indicated that he reviewed the claims file.  
He opined that the compression fractures of the thoracic 
spine were not caused by the in-service injury.  So, the 
injury in service did not permanently aggravate the chronic 
low back disability.  The case was returned for another 
addendum as the thoracic spine fractures are in fact service-
connected.  In January 2008, the same examiner indicated that 
the Veteran had low back pain and arthritis in the low back.  
The examiner reviewed the claims file as well as medical 
literature and it was the examiner's opinion that the 
Veteran's current low back disability was not likely the 
result of the fall in service because there was no evidence 
in the literature to suggest that compression fractures of 
the thoracic spine led to lumbar spine degenerative joint 
disease.  An April 2009 addendum indicated that after review 
of the claims file, the examiner's opinion remain unchanged 
as the newly submitted evidence did not pertain to the 
Veteran.

In August 2008, the same examiner provided an additional 
opinion, stating that it was less likely than not that the 
Veteran's low back disability is permanently aggravated by 
his service-connected compression fractures at T4, T5, and 
T6, as there is no evidence that these fractures, which 
happened in service, and which had resolved since then, would 
in any way lead to or permanently aggravate his low back 
disability.

Lay statements have also been made by family members which 
recount that the Veteran has had back pain over the years 
which they believe is related to service.  One of the 
Veteran's daughters is a nurse, and she indicated that the 
Veteran had experienced back pain and other back problems 
since she was young.  She did not opine as to the etiology of 
any low back disorder.

Based on the evidence of record, service connection for a low 
back disability as secondary to service-connected compression 
fractures of T4, T5, and T6 is not warranted.  

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions do not constitute competent medical evidence for 
these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Nonetheless, lay assertions may serve to support a 
claim for service connection by supporting the occurrence of 
lay-observable events or the presence of disability or 
symptoms of disability subject to lay observation.  See, 
e.g., Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 
2006) (addressing lay evidence as potentially competent to 
support presence of disability even where not corroborated by 
contemporaneous medical evidence).  However, in this case, 
the statements of the Veteran and his family members alone 
are insufficient to prove that the claimed disability in this 
case is causally related to his service-connected condition.  
Medical diagnosis and causation involve questions that are 
beyond the range of common experience and common knowledge 
and require the special knowledge and experience of a trained 
physician.  As the Veteran and his family members are not 
physicians, their statements and contentions in this regard 
are not considered competent evidence to establish that his 
low back disability is either related to, or permanently 
aggravated by, his service-connected thoracic condition.  38 
C.F.R. § 3.159(a)(2); See also Barr v. Nicholson, 21 Vet. 
App. 303, 310 (2007) and Layno v. Brown, 6 Vet. App. 465, 469 
(1994) (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  To the extent that the Veteran's 
daughter is a nurse, and thus, may provide a competent 
medical opinion, in her letter she did not express an opinion 
regarding the relationship between the Veteran's lumbar spine 
disability and his service-connected thoracic spine disorder.

Further, the Veteran has not submitted any competent evidence 
which indicates that his low back disability is related to 
his service-connected thoracic spine condition.  The opinions 
of the VA examiner and IME, however, stated that it was less 
likely than not that the Veteran's low back disability was 
the result of his thoracic compression fractures.  The August 
2008 opinion further stated that there was no evidence 
showing that the Veteran's low back condition was permanently 
aggravated by his thoracic condition.  Therefore, service 
connection for a low back disability on a secondary basis is 
not warranted.


ORDER

Service connection for a low back disability as secondary to 
service-connected compression fractures at T4, T5, and T6 is 
denied.


REMAND

Historically, the Veteran filed a claim for TDIU on February 
4, 1998.  This claim was denied in March 1998 and notice of 
the decision was provided to the Veteran on March 10, 1998; 
the Veteran subsequently requested a local hearing and was 
afforded one in July 1998.  At that time, the Hearing Officer 
stated that, "[t[his case is not in an appeal status.  We 
have had discussion concerning this prior to the hearing.  It 
has been indicated that should the veteran desire to file an 
appeal, this will be done at a later date.  Is that 
correct?"  The Veteran replied, "Yes sir."  Subsequently 
in a February 1999 decision, the Hearing Officer continued 
the denial of entitlement to a TDIU.  The Veteran then filed 
a claim for increase that was received on March 29, 1999, 
more than one year after notice of the March 1998 rating 
decision.  The Veteran filed another VA Form 21-8940 
(Veteran's Application For Increased Compensation Based on 
Unemployability) in July 1999.  However, prior to that time, 
the Veteran had not filed a valid and timely notice of 
disagreement with the March 1998 decision.  While a liberal 
standard is applied in determining whether a communication 
constitutes a Notice of Disagreement (NOD), the communication 
in question must at least refer to the rating decision in 
question and be in terms that can be reasonably construed as 
expressing disagreement or dissatisfaction with the 
determination and a desire for appellate review.  38 C.F.R. § 
20.201; Stokes v. Derwinski, 1 Vet. App. 201, 203 (1991); see 
also Beyrle v. Brown, 9 Vet. App. 24, 28 (1996).  The 
Veteran's submissions prior to this date, including his 
hearing testimony, do not meet this standard; thus, the March 
1998 rating decision became final.  However, in Rice v. 
Shinseki, 22 Vet. App. 447 (2009) the United States Court of 
Appeals for Veterans Claims (Court) held that a claim for a 
(TDIU), either expressly raised by the Veteran or reasonably 
raised by the record involves an attempt to obtain an 
appropriate rating for a disability and is part of the claim 
for an increased rating.  As such, the Board has construed 
the March 1999 claim for increase as a claim for a TDIU, and 
the Board must consider the Veteran's claim for a TDIU within 
the one-year period preceding the date of receipt of the 
claim for increased compensation, or from March 29, 1998.  
See 38 U.S.C.A. 5110(b)(2); Dalton v. Nicholson, 21 Vet. App. 
at 31-32; Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. 
3.400 (o)(1)(2); VAOPGCPREC 12-98 (1998). 

The current claim was denied in a July 1999 rating decision, 
and the Veteran then filed a notice of disagreement (NOD) in 
October 1999, seeking extraschedular consideration.  An SOC 
was issued in April 2002, and the Veteran subsequently filed 
his VA Form 9 in May 2002.  The RO then issued the July 2002 
rating decision which granted TDIU, effective May 7, 2002.  
The Veteran then filed an additional NOD in August 2002, 
arguing the effective date of the TDIU should be July 1, 
1999.  In a subsequent December 2002 VA Form 9, the Veteran 
argued that the effective date should be June 28, 1999.

The law provides that a total disability rating based on 
individual unemployability due to one or more service-
connected disabilities may be assigned, where the schedular 
rating is less than total, when the disabled person is unable 
to secure or follow a substantially gainful occupation as a 
result of such service-connected disabilities.  38 C.F.R. 
3.340, 3.341, 4.16.  If the schedular rating is less than 100 
percent, the issue of unemployability must be determined 
without regard to the advancing age of the veteran.  38 
C.F.R. §§ 3.341(a), 4.19.  If there is only one such service-
connected disability, it must be ratable at 60 percent or 
more, and if there are two or more service-connected 
disabilities, at least one must be rated at 40 percent or 
more with a combined rating of 70 percent or more.

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating 
boards should refer to the Director of the Compensation and 
Pension Service for extra-schedular consideration all cases 
of veterans who are unemployable by reason of service-
connected disabilities but who fail to meet the percentage 
requirements set forth in 38 C.F.R. § 4.16(a).  The veteran's 
service-connected disabilities, employment history, 
educational and vocational attainment, and all other factors 
having a bearing on the issue must be addressed.  38 C.F.R. § 
4.16(b).  The rating board did not refer this case for extra-
schedular consideration.

Entitlement to a total compensation rating must be based 
solely on the impact of a veteran's service-connected 
disability on his ability to keep and maintain substantially 
gainful work.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  The 
question in a TDIU case is whether a veteran is capable of 
performing the physical and mental acts required by 
employment and not whether the veteran is, in fact, employed.  
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The sole fact that a veteran is unemployed for nonservice-
connected reasons, or has difficulty obtaining employment 
because of economic circumstances, is not enough for a TDIU 
grant.  A high schedular rating, in itself, is recognition 
that the impairment makes it difficult to obtain and retain 
employment.  The question is whether the veteran is capable 
of performing the physical and mental acts required by 
employment, not whether the veteran can, in fact, find 
employment.  See 38 C.F.R. §§ 4.1, 4.15.

In discussing the unemployability criteria, the Court has 
indicated that, in essence, the unemployability question, 
that is, the veteran's ability or inability to engage in 
substantial gainful activity, has to be looked at in a 
practical manner, and that the thrust is whether a particular 
job is realistically within the capabilities, both physical 
and mental, of the appellant.  See Moore v. Derwinski, 1 Vet. 
App. 83 (1991).  Marginal employment shall not be considered 
substantially gainful employment, and generally shall be 
deemed to exist when a veteran's earned income does not 
exceed the amount established by the U.S. Department of 
Commerce, Bureau of the Census, as the poverty threshold for 
one person.  Marginal employment may also be held to exist, 
on a facts-found basis, when earned annual income exceeds the 
poverty threshold.  38 C.F.R. § 4.16(a).  See Faust v. West, 
13 Vet. App. 342 (2000).

The Board must consider, pursuant to the governing law and 
regulations as set forth above, whether there was evidence 
within the one year prior to February 4, 1998, the date of 
the Veteran's claim, that showed that is was factually 
ascertainable that the Veteran was unemployable.

The record indicates that service connection has been 
established for dysthymic disorder with history of hysterical 
components, assigned a 50 percent rating from March 1999 and 
a 70 percent rating from May 2002; compression fracture, T4, 
T5, T6, assigned a 40 percent rating from November 1995 and a 
20 percent rating from May 1999; and bicipital tendonitis of 
the right shoulder, assigned a 10 percent rating from May 
1999.  The Veteran's combined disability rating was 60 
percent from November 1995; and 80 percent from May 2002.  As 
such, the Board notes that the Veteran met the schedular 
criteria for TDIU from May 7, 2002 onward, but not before 
that time as it is clear that during the period from March 
29, 1998 to May 6, 2002, the Veteran did not have a combined 
70 percent rating.  The RO did not refer the TDIU claim to 
the Director of the Compensation and Pension Service for 
extraschedular consideration.

The Veteran has submitted evidence that he was unemployable 
prior to May 7, 2002, due to service-connected conditions.  A 
letter dated November 1997 from the Delta Faucet Company 
thanked the Veteran for interviewing with them for a job, but 
stated that the stressful nature of the position and long 
hours of required sitting would not be in the Veteran's best 
interest in light of his prescribed health conditions.  

Private treatment records from Dr. R.B.S., also dated 
November 1997, reflect that the Veteran was placed on a 
lifting and pulling restriction of 25 pounds, due to chronic 
thoracic and lumbar back pain.  

A Department of Defense memorandum dated January 1998 
indicates that the Veteran was separated from his employment 
as an aircraft mechanic due to permanent restrictions placed 
on him by his private physician.  These restrictions prevent 
the Veteran from performing over 80 percent of his assigned 
duties.

A July 1999 opinion from Dr. R.B.S. stated that, with due to 
the Veteran's thoracolumbar spine condition, the Veteran was 
"not capable of gainful employment and is at least 
moderately impaired from his chronic back injury, as well as 
the degenerative disc disease..."

SSA records include a May 2000 decision which found that the 
Veteran had engaged in no substantial employment since 
February 1998 and had severe limitations due to degenerative 
disease of the spine.  The decision further noted that the 
Veteran was unable to return to his past relevant work.

As discussed above, service connection for a low back 
disability has been denied.  Moreover, the Veteran did not 
meet the schedular requirement for TDIU during this period.  
However, the evidence in this case suggests that the Veteran 
was unemployable due to service-connected conditions, namely 
the thoracic spine.  Therefore, the Board finds that referral 
to the Director of the Compensation and Pension Service for 
consideration of TDIU on an extraschedular basis under the 
provisions of 38 C.F.R. § 4.16(b) for the period of March 29, 
1998 (one year prior to the Veteran's claim) to May 6, 2002, 
is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  The RO shall refer the Veteran's claim 
of entitlement to a TDIU prior to May 7, 
2002, to the Director of the Compensation 
and Pension Service for consideration of 
the claim on an extraschedular basis under 
the provisions of 38 C.F.R. § 4.16(b).

2. Thereafter, if any claim remains 
denied, the RO shall send the Veteran and 
his representative a supplemental 
statement of the case and allow an 
opportunity for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for 
Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


